DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rieber et al (US 20080033451 A1), herein referenced to as “Rieber” in view of Bahney (US 20080033451 A1), herein referenced to as “Bahney”.
	In regards to claim 1, Rieber discloses: A tissue specimen bag 5 (see Fig. 2b, [0026]), comprising: a bag body 1 (see Fig. 2b, [0023]) having a closed end 9 (see Fig. 2b, [0023]) and an open end 2 (see Fig. 2b, [0023]) defining a mouth the open end is at towards the top of the device defined by the surrounding ring and this is also the mouth (see Fig. 2b), the bag body 1 defining a channel the channel defined by the spaces between 14 circumferentially surrounding the mouth the mouth of 2 and including a plurality of cut-outs 14 (see Fig. 2b, [0026]) defined within the bag body 1 and spaced-apart 14 is spaced apart around the circumference of the mouth of 2 circumferentially about the mouth the mouth of 2 such that the channel the channel of the spaces between 14 is discontinuous; and a support ring 13 (see Fig. 2b, [0026]) extending through the channel the channel of the spaces between 14, wherein the support ring 13 is configured to bias the mouth the mouth of 2 towards an open condition the mouth of 2 is opened while the support ring is in place, wherein portions the visible portions of 13 that are not threaded through 14 of the support ring 13 are exposed within the plurality of cut-outs 14 13 without contacting the bag body 1 (see Fig. 4b, 13 can be grasped without contacting 1). Rieber does not explicitly disclose: wherein the support ring is resiliently flexible.
	However, Bahney in a similar field of invention teaches a specimen bag (see Fig. 2) with a body bag 140 (see Fig. 2) and a support ring 125, 125’ (see Fig. 2). Bahney further teaches: wherein the support ring 125, 125’ is resiliently flexible (see [0040], the support ring is made from nitinol which in the applicant’s specification is a resiliently flexible material, see [0021] of applicant’s specification). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rieber to incorporate the teachings of Bahney and have the support ring be resiliently flexible. Motivation for such can be found in Bahney as this allows the support ring to have an elastic limit sufficient for enable stowage of the ring as needed (see [0040]). 
In regards to claim 2, the combination of Rieber and Bahney teaches: The tissue specimen bag according to claim 1, see 103 rejection above. The combination of Rieber and Bahney further teaches: wherein the support ring 13 (Rieber) is formed from nitinol (see [0040] of Bahney, nitinol, as combined earlier the support ring of Rieber was modified to made of Nitinol as taught by Bahney).
In regards to claim 5, the combination of Rieber and Bahney teaches: The tissue specimen bag according to claim 1, see 103 rejection above. Rieber further discloses: wherein the support ring 13 is formed as a continuous ring (see Fig. 2b, 13 is a continuous ring).
  In regards to claim 6, the combination of Rieber and Bahney teaches: The tissue specimen bag according to claim 1, see 103 rejection above. Rieber does not explicitly teach: wherein the support ring includes at least one segment, wherein end portions of the at least one segment are coupled to one another to form the support ring. 
125, 125’ includes at least one segment 125, wherein end portions the ends of 125, 125’ join at 130 (see Fig. 2, [0040]) of the at least one segment 125 are coupled to one another to form the support ring 125, 125’. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rieber and Bahney to further incorporate the teachings of Bahney and have wherein the support ring includes at least one segment, wherein end portions of the at least one segment are coupled to one another to form the support ring. Motivation for such can be found in Bahney as this allows the support ring to have a more flexible opening (see [0040]).
 In regards to claim 7, the combination of Rieber and Bahney teaches: The tissue specimen bag according to claim 6, see 103 rejection above. Bahney further teaches: wherein a connector 130 (see Fig. 2, [0040]) connects the end portions the ends of 125, 125’ with one another.
In regards to claim 8, the combination of Rieber and Bahney teaches: The tissue specimen bag according to claim 6, see 103 rejection above. Bahney further teaches: wherein the connector 130 is flexible (see [0040], nitinol is a flexible material).
In regards to claim 9, Rieber discloses: A tissue specimen retrieval system 5 and 10 (see Fig. 2b and Fig. 3, [0026] and [0027]), comprising: a bag body 1 (see Fig. 2b, [0023]) having a closed end 9 (see Fig. 2b, [0023]) and an open end 2 (see Fig. 2b, [0023]) defining a mouth the open end is at towards the top of the device defined by the surrounding ring and this is also the mouth (see Fig. 2b), the bag body 1 defining a channel the channel defined by the spaces between 14 circumferentially surrounding the mouth the mouth of 2 and including a plurality of cut-outs 14 (see Fig. 2b, [0026]) defined within the bag body 1 and spaced-apart 14 is spaced apart around the circumference of the mouth of 2 circumferentially about the mouth the mouth of 2 such that the channel the channel of the spaces between 14 is discontinuous; and a support ring 13 (see Fig. 2b, [0026]) extending through the channel the channel of the spaces between 14, wherein the support ring 13 is configured to bias the mouth the mouth of 2 towards an open condition the mouth of 2 is opened while the support ring is in place, wherein portions the visible portions of 13 that are not threaded through 14 of the support ring 13 are exposed within the plurality of cut-outs 14; and a grasper 10 (see Fig. 3, [0027]) configured to grasp one of the exposed portions the visible portions of 13 of the support ring 13 without contacting the bag body 1 to facilitate manipulation of the tissue specimen bag (see Fig. 4C, only 13 is grasped). Rieber does not explicitly disclose: wherein the support ring is resiliently flexible.
However, Bahney in a similar field of invention teaches a specimen bag (see Fig. 2) with a body bag 140 (see Fig. 2) and a support ring 125, 125’ (see Fig. 2). Bahney further teaches: wherein the support ring 125, 125’ is resiliently flexible (see [0040], the support ring is made from nitinol which in the applicant’s specification is a resiliently flexible material, see [0021] of applicant’s specification). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rieber to incorporate the teachings of Bahney and have the support ring be resiliently flexible. Motivation for such can be found in Bahney as this allows the support ring to have an elastic limit sufficient for enable stowage of the ring as needed (see [0040]). 
In regards to claim 10, the combination of Rieber and Bahney teaches: The tissue specimen retrieval system according to claim 9, see 103 rejection above. The combination of Rieber and Bahney further teaches: wherein the support ring 13 (Rieber) is formed from nitinol (see [0040] of Bahney, nitinol, as combined earlier the support ring of Rieber was modified to made of Nitinol as taught by Bahney).
In regards to claim 13, the combination of Rieber and Bahney teaches: The tissue specimen retrieval system according to claim 9, see 103 rejection above. Rieber further discloses: wherein the support ring 13 is formed as a continuous ring (see Fig. 2b, 13 is a continuous ring).

However, Bahney further teaches: wherein the support ring 125, 125’ includes at least one segment 125, wherein end portions the ends of 125, 125’ join at 130 (see Fig. 2, [0040]) of the at least one segment 125 are coupled to one another to form the support ring 125, 125’. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rieber and Bahney to further incorporate the teachings of Bahney and have wherein the support ring includes at least one segment, wherein end portions of the at least one segment are coupled to one another to form the support ring. Motivation for such can be found in Bahney as this allows the support ring to have a more flexible opening (see [0040]).
 In regards to claim 15, the combination of Rieber and Bahney teaches: The tissue specimen retrieval system according to claim 14, see 103 rejection above. Bahney further teaches: wherein a connector 130 (see Fig. 2, [0040]) connects the end portions the ends of 125, 125’ with one another.
In regards to claim 16, the combination of Rieber and Bahney teaches: The tissue specimen retrieval system according to claim 15, see 103 rejection above. Bahney further teaches: wherein the connector 130 is flexible (see [0040], nitinol is a flexible material).
In regards to claim 17, the combination of Rieber and Bahney teaches: The tissue specimen retrieval system according to claim 9, see 103 rejection above. Rieber further discloses: wherein the grasper 10 includes first and second jaw members 16 (see Fig. 3, [0027]), at least one of the first or second jaw members 16 movable relative to the other from a spaced-apart position to an approximated (see Figs. 4A-4C, the jaws clamp down on 13 from a spaced apart position to an approximated position) to grasp the exposed portions the visible portions of 13.
Claim 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rieber in view of Bahney as applied to claims 1 and 9 respectively above, and further in view of Parihar et al (US 20110184434 A1), herein referenced to as “Parihar”.
In regards to claims 3 and 4, the combination of Rieber and Bahney teaches the tissue specimen bag according to claim 1, see 103 rejection above. The combination of Rieber and Bahney does not explicitly teach: wherein the bag body is formed from a transparent material; formed from a thermoplastic polyurethane. 
However, Parihar in a similar field of invention teaches a tissue specimen bag (see Fig. 2) and a bag body 60 (see Fig. 2) and a support ring 80 (see Fig. 2). Parihar further teaches: wherein the bag body is formed from a transparent material; formed from a thermoplastic polyurethane (see [0068], the bag body is formed from polyurethane which is a thermoformed plastic mesh, thus thermoplastic polyurethane which is a transparent material). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rieber and Bahney to incorporate the teachings of Parihar and have a bag body formed from a transparent material, namely a thermoplastic polyurethane. This is due to the use of thermoplastic polyurethane for tissue specimen retrieval bags is common in the art, thus it would be obvious to combine. See in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (2100). 
In regards to claims 11 and 12, the combination of Rieber and Bahney teaches the tissue specimen retrieval system according to claim 9, see 103 rejection above. The combination of Rieber and Bahney does not explicitly teach: wherein the bag body is formed from a transparent material; formed from a thermoplastic polyurethane. 
(see Fig. 2) and a bag body 60 (see Fig. 2) and a support ring 80 (see Fig. 2). Parihar further teaches: wherein the bag body is formed from a transparent material; formed from a thermoplastic polyurethane (see [0068], the bag body is formed from polyurethane which is a thermoformed plastic mesh, thus thermoplastic polyurethane which is a transparent material). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rieber and Bahney to incorporate the teachings of Parihar and have a bag body formed from a transparent material, namely a thermoplastic polyurethane. This is due to the use of thermoplastic polyurethane for tissue specimen retrieval bags is common in the art, thus it would be obvious to combine. See in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (2100). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771      

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771